FILED
                             NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


REBECCA LOPEZ-VALDEZ,                            No. 13-71898

               Petitioner,                       Agency No. A079-222-549

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Rebecca Lopez-Valdez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue, and review de novo due process claims and questions of law. Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We review for substantial

evidence the agency’s factual findings. Lopez-Alvarado v. Ashcroft, 381 F.3d 847,

850-51 (9th Cir. 2004). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Lopez-Valdez’s challenges to her two 2001

expedited removal orders. See 8 U.S.C. § 1252(e)(2); Garcia de Rincon v. Dep’t.

of Homeland Sec., 539 F.3d 1133, 1138-39 (9th Cir. 2008) (noting that “[s]ection

1252(e) only permits review of expedited removal orders in a habeas corpus

petition”).

      Substantial evidence supports the agency’s determination that

Lopez-Valdez’s 2001 expedited removal orders prevented her from establishing

the ten years of continuous physical presence required for cancellation of removal.

See 8 U.S.C. § 1229b(b)(1)(A); Juarez-Ramos v. Gonzales, 485 F.3d 509, 511 (9th

Cir. 2007) (expedited removal interrupts an alien’s continuous physical presence

for cancellation purposes).

      The agency did not abuse its discretion in denying a second continuance

where Lopez-Valdez did not show good cause for an additional continuance. See 8

C.F.R. § 1003.29 (an IJ may grant a continuance for good cause shown).




                                         2                                   13-71898
      Lopez-Valdez has failed to establish a due process violation resulting from

her alleged inability to collaterally attack her expedited orders of removal before

the IJ. See 8 U.S.C. § 1225(b)(1)(C); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (to prevail on a due process challenge, an alien must show error and

prejudice).

      Finally, we deny Lopez-Valdez’s motion to stay voluntary departure and

removal. See 8 C.F.R. § 1240.26(i); Leiva-Perez v. Holder, 640 F.3d 962 (9th Cir.

2011) (per curiam).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    13-71898